Citation Nr: 0731706	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lumps on both shins.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to August 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In August 2005, the Board remanded the appeal for 
further development.

In August 2007, the Board received additional medical 
evidence from the veteran.  As the evidence is cumulative and 
essentially duplicative of evidence previously of record and 
considered in a prior statement of the case, the Board will 
consider the additional evidence with this appeal.


FINDING OF FACT

The veteran's lumps on both shins had their onset during 
active service.


CONCLUSION OF LAW

Lumps on both shins were incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, the veteran's service entrance examination 
report is negative for any lumps on the shins.  The report 
reflects a normal evaluation of the lower extremities as well 
as of the skin and lymphatics.  Thus, the presumption of 
soundness applies.

The service medical records show that the lumps on the shins 
were first noted in an October 1994 entry, which reflects 
that the veteran had had them since August.  She complained 
of pain with running and noted that she had significant 
swelling during her recent pregnancy.  March and April 2000 
entries continue to note nodules on the shins bilaterally 
along the tibia.

Post service, a September 2005 private medical record notes 
slight nodularities along the anterior tibia bilaterally with 
mild tenderness.  In December 2005, the veteran underwent a 
VA examination to determine the nature and etiology of the 
lumps.  At that time, the examiner was unable to appreciate 
any nodules or unusual lumps in the legs and thus did not 
provide any discussion or opinion as to their etiology.  
However, an August 2007 report from a private doctor reflects 
that examination revealed some subcutaneous nodules, two or 
three on the left and one or two on the right, that were 
mildly tender to palpation and of unknown etiology.

Given the above, although the nature of the disability is 
unclear, the Board finds that the veteran's lumps on both 
shins had their onset during active service.  Furthermore, 
the record shows that the veteran continues to suffer from 
them.  Thus, resolving all doubt in favor of the veteran, 
service connection for lumps on both shins is warranted.  See 
38 U.S.C.A. § 5107(b).   


ORDER

Service connection for lumps on both shins is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


